Citation Nr: 1520230	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-40 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for sleep disability.  

3.  Entitlement to service connection for restless leg syndrome.  

4.  Entitlement to service connection for lung disability, to include chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for a lymph node condition.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

The appellant and his spouse.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant had a period of active duty for training from July 1978 to September 1978.  The corresponding DD Form 214 reflects that the appellant was released for "relief of ADT".  He subsequently served with the South Carolina Army National Guard, to include periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified during a February 2015 video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  The appellant withdrew a request for a local hearing before a Decision Review Officer.  

Additional evidence was associated with the record accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  38 C.F.R. § 20.1304 (2014).

To the extent that the appellant testified that his sleep symptoms are part and parcel to a psychiatric disability, such as anxiety, the issue of entitlement to service connection for a mood disorder (claimed as affective disorder) was denied by a final rating decision dated in July 2009.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As a result, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a mood disorder has been raised by the record during the February 2015 hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the appellant's DD Form 214 shows that the appellant had a period of ACDUTRA from July 1978 to September 1978.  Subsequently, he served with the South Carolina Army National Guard and separated in July 1994.  The AOJ requested the appellant's service personnel records and service medical treatment records from the South Carolina Army National Guard.  In a February 2009 response, the Office of the Adjutant General of South Carolina stated that the requested information was enclosed.  However, the response noted that there were no medical records pertaining to the appellant at "MEDCOM" due to his separation date of 1994.  The associated records are very sparse considering the appellant's extensive period of service with the South Carolina Army National Guard.  The appellant has contended that his disabilities are not only related to his period of ACDUTRA from July 1978 to September 1978, but are also related to his subsequent periods of INACDUTRA and ACDUTRA completed during his time in the South Carolina Army National Guard.  There is no indication that the AOJ made any other efforts to locate the appellant's complete service personnel records and service treatment records.  While the Board acknowledges that the South Carolina Army National Guard is the correct contact for the appellant's service personnel records and service medical treatment records, it is possible that the Records Management Center (RMC) may have records pertaining to the appellant.  See VA Adjudication Procedures Manual, M21-1 MR, Part III, Subpart iii, 2.A.4.f.  Generally, the RMC does not have any records pertaining to an appellant who has never served on active duty.  However, the M21-1 MR also indicates that the RMC houses records for veterans with a separation date on or after October 16, 1992 and when a DD Form 214 reflects a reserve obligation date and the veteran is assigned to a specific reserve/guard unit, the RMC stores the original service treatment records.  Part III, Subpart iii.2.A.4.f-h.  Given the Adjutant General of South Carolina's response and VA's duty to assist, the Board finds that further efforts must be made to locate the appellant's complete service personnel and service treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2014) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts would be futile).  

Next, a VA examination is required with respect to the appellant's claim for service connection for bilateral hearing loss.  The appellant testified that he was exposed to acoustic trauma during his period of ACDUTRA from July 1978 to September 1978 and during subsequent periods of ACDUTRA and INACDUTRA.  The appellant's military occupational specialty (MOS) was Cannon Crewman, as shown by his DD Form 214 and NGB Form 22.  According to VBA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing), this involved a high probability of exposure to hazardous noise.  The Board finds that the element of an in-service injury, consisting of acoustic trauma, has been met.  While the current medical evidence does not reflect findings of bilateral hearing loss, the service treatment records contain several audiometric findings over 20 decibels and the appellant and his wife attested to his difficulty hearing since active service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As a result, the Board finds that a VA examination would be helpful in adjudicating the appellant's claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, with respect to a sleep disability, the private medical treatment records list a current problem of "sleep apnea" and the appellant complained of insomnia.  The appellant and his wife testified regarding the appellant's chronic sleep problems since active service.  A VA examination is required to determine the nature and etiology of any sleep disability present.  Id.  

A VA examination is also required with respect to the appellant's claim for service connection for a lung disability, to include COPD.  The private medical treatment records reflect current diagnoses of COPD.  In addition, the appellant testified that he was exposed to smoke and chemicals from howitzers fired during active service.  In an April 2014 opinion, a registered nurse, A.C., opined that the exposure to lung irritants, such as heavy smoke, fire, dust, and chemicals, "at least as likely as not" contributed to the onset of his COPD.  A.C. cited to several studies in support of the opinion, to include noting that COPD has a complex multi-factorial etiology.  A.C. stated that cigarette smoke was not the only irritant that can cause COPD.  While A.C. attributed the appellant's COPD to his active service, as a nurse, it is unclear as to whether she has the level of expertise to determine the nature and etiology of a lung disability, which in her words, has a "complex multi-factorial etiology."  Accordingly, the Board finds that a VA examination is required to determine the nature and etiology of any lung disability present.  

Finally, with respect to the issue of entitlement to service connection for lymph node condition, a January 2014 rating decision denied the issue of entitlement to service connection for a lymph node condition.  The appellant filed a timely notice of disagreement in February 2014.  The appellant has not been issued a corresponding Statement of the Case for the issue.  As a timely notice of disagreement as to the matter has been received, the Board is required to remand the issue for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the January 2014 rating decision denial of entitlement to service connection for a lymph node condition.  Notify the appellant that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the appellant perfects an appeal, return the case to the Board for appellate review.

2.  Contact the Records Management Center (RMC), and/or any other appropriate source, to include Army Human Resource Command, to request the appellant's complete personnel and medical treatment records for his ACDUTRA service from July 1978 to September 1978 and all subsequent service in the South Carolina Army National Guard.

Request verification, if possible, of the dates for each period of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) that he attended during his service in the South Carolina Army National Guard.

All efforts to obtain these records must be documented in the appellant's claims file and the appellant notified accordingly.  If additional records are not located, notify the appellant that his complete service medical treatment records are unavailable.  The letter must notify the appellant of the following: a brief explanation of the efforts made to obtain the records, request that he furnish any records in his possession that VA could not obtain, and/or identify the possible location of the records, identify the possible alternative sources of service records, and describe the action VA will take on the claim if the evidence is not furnished or identified within 10 days from the date of the notice.  38 C.F.R. § 3.159(e).

3.  Schedule the appellant for a VA examination to ascertain the nature and etiology of any bilateral hearing loss present.  The claims file must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on examination of the appellant, review of the claims file, and consideration of the lay testimony pertaining to in-service and post-service symptoms, the examiner must address the following:

a.  Does the appellant have a bilateral hearing loss disability?

b.  If so, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any bilateral hearing loss disability had its onset in service or is otherwise related to his military service, to include periods of ACDUTRA and INACDUTRA.

A complete rationale must be provided for any opinion or conclusion expressed.  The examiner must consider the appellant credible with respect to his reports of exposure to acoustic trauma.  In addition, the examiner should discuss any in-service findings above 20 decibels found on audiogram.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (wherein the United States Court of Appeals for Veterans Claims held that the threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.).  

4.  Schedule the appellant for a VA examination to ascertain the nature and etiology of any sleep disability, to include sleep apnea and/or insomnia.  The claims file must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the appellant, review of the claims file, and consideration of the lay testimony pertaining to in-service and post-service symptoms, the examiner must address the following:

a.  Identify all diagnoses with respect to the claimed sleep disability.

b.  For each diagnosed sleep disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to his military service, to include periods of ACDUTRA and INACDUTRA.

A complete rationale must be provided for any opinion or conclusion expressed.

5.  Schedule the appellant for a VA examination to ascertain the nature and etiology of any lung disability present.  The claims file must be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the appellant, review of the claims file, and consideration of the lay testimony pertaining to in-service and post-service symptoms, the examiner must address the following:

a.  Identify any lung disability present, to include COPD.   

b.  For each diagnosed lung disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to his military service, to include periods of ACDUTRA and INACDUTRA.

A complete rationale must be provided for any opinion or conclusion expressed.  The examiner should discuss the private medical opinion dated in April 2014, the appellant's history of cigarette smoking, and the contention regarding exposure to smoke and chemicals when firing howitzers, which the Veteran is competent and credible to report.  

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the appellant and his attorney.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






